[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________                   FILED
                                                          U.S. COURT OF APPEALS
                               No. 08-16660                 ELEVENTH CIRCUIT
                                                              AUGUST 11, 2009
                           Non-Argument Calendar
                                                             THOMAS K. KAHN
                         ________________________
                                                                  CLERK

                          Agency No. A099-555-085

JORGE EDUARDO MENDIETA-ESCRUCERIA,


                                                                       Petitioner,

                                    versus

U.S. ATTORNEY GENERAL,

                                                                     Respondent.


                         ________________________

                    Petition for Review of a Decision of the
                         Board of Immigration Appeals
                         _________________________

                              (August 11, 2009)

Before BLACK, HULL and PRYOR, Circuit Judges.

PER CURIAM:

     Jorge Eduardo Mendieta Escruceria (“Mendieta”) petitions for review of the
Board of Immigration Appeals’ (“BIA”) decision reversing the Immigration

Judge’s (“IJ”) order that granted him withholding of removal under the

Immigration and Nationality Act (“INA”). Mendieta, a citizen of Colombia,

claimed past persecution by the Revolutionary Armed Forces of Colombia

(“FARC”) based on his activities as a member of the Primero Colombia political

party distributing flyers and coordinating youth outreach efforts. After review, we

deny the petition for review.1

       An alien seeking withholding of removal must show that his “life or freedom

would be threatened in that country because of [his] race, religion, nationality,

membership in a particular social group, or political opinion.” INA

§ 241(b)(3)(A), 8 U.S.C. § 1231(b)(3)(A). In other words, the alien bears the

burden to show that it is “more likely than not” that he will be persecuted on

account of one of the five protected grounds if returned to his country. Mendoza v.

U.S. Att’y Gen., 327 F.3d 1283, 1287 (11th Cir. 2003) (hyphens omitted). To

establish eligibility, the alien must show either that he suffered past persecution or

that he has a well-founded fear of future persecution. See 8 C.F.R. § 208.16(b)(1)-




       1
         Mendieta does not challenge the BIA’s denial of his requests for asylum or for relief
under the United Nations Convention Against Torture or the BIA’s conclusions regarding future
persecution in his request for withholding of removal. Thus, we do not address these claims
further. See Sepulveda v. U.S. Att’y Gen., 401 F.3d 1226, 1228 n.2 (11th Cir. 2005).
                                                 2
(2); Mendoza, 327 F.3d at 1287.2

       Although the INA does not define persecution, this Court has stated that

“persecution is an extreme concept requiring more than a few isolated incidents of

verbal harassment or intimidation.” Ruiz v. Gonzales, 479 F.3d 762, 766 (11th

Cir. 2007) (quotation marks omitted). This Court has concluded that threats in

conjunction with a brief detention or a minor physical attack that did not result in

serious physical injury do not rise to the level of persecution. See, e.g., Djonda v.

U.S. Att’y Gen., 514 F.3d 1168, 1174 (11th Cir. 2008) (36-hour detention, beating

and threat of arrest); Zheng v. U.S. Att’y Gen., 451 F.3d 1287, 1290-91 (11th Cir.

2006) (5-day detention).

       Here, we cannot say the evidence compels a conclusion that Mendieta

suffered past persecution. During Mendieta’s six brief encounters with the FARC

over a two-month period, the FARC threatened and insulted him. In addition, in

two encounters, the FARC pushed Mendieta. In a third encounter, Mendieta was

kicked twice. During the final encounter, four FARC members carrying poles

chased Mendieta for several minutes. However, Mendieta never suffered any


       2
         “We review only the [BIA’s] decision, except to the extent that it expressly adopts the
IJ’s opinion.” Al Najjar v. Ashcroft, 257 F.3d 1262, 1284 (11th Cir. 2001). Here, because the
BIA did not adopt the IJ’s opinion or his reasoning, we review only the BIA’s decision. We
review a factual determination that an alien is statutorily ineligible for withholding of removal
under the substantial evidence test. Id. at 1283-84. Under the substantial evidence standard, “we
must find that the record not only supports reversal, but compels it.” Mendoza, 327 F.3d at
1287.
                                                  3
physical injury as a result of his brushes with the FARC.

      This harassment falls short of the extreme mistreatment found in other cases

in which this Court has concluded that the record compelled a conclusion that the

petitioner was persecuted. See, e.g., De Santamaria v. U.S. Att’y Gen., 525 F.3d
999, 1008-10 (11th Cir. 2008) (involving repeated death threats, torture and

murder of petitioner’s groundskeeper, assault resulting in hospitalization,

kidnapping and beating with guns resulting in hospitalization); Niftaliev v. U.S.

Att’y Gen., 504 F.3d 1211, 1215-17 (11th Cir. 2007) (involving threats, numerous

interrogations and beatings during a 15-day detention that resulted in two-month

hospitalization, and two subsequent physical attacks after petitioner fled to

Argentina); Mejia v. U.S. Att’y Gen., 498 F.3d 1253, 1257-58 (11th Cir. 2007)

(involving written threats and “condolence” letter, assault with a rock and

detention at gunpoint, during which petitioner was thrown to the ground and hit

with a gun, breaking his nose and requiring surgery); Sanchez Jimenez v. U.S.

Att’y Gen., 492 F.3d 1223, 1233 (11th Cir. 2007) (involving attempted murder of

petitioner, attempted kidnapping of his daughter, and death threats); Delgado v.

U.S. Att’y Gen., 487 F.3d 855, 861-62 (11th Cir. 2007) (involving threatening

phone calls, car vandalization, detention by masked men who pointed and mock

fired unloaded guns at petitioners, and a severe beating requiring medical

treatment).
                                           4
       Therefore, we cannot say the BIA erred in denying Mendieta’s claim for

withholding of removal.3

       PETITION DENIED.




       3
         We reject Mendieta’s argument that the BIA did not give sufficient deference to the IJ’s
past persecution finding. The BIA reviews de novo “the application of legal standards [to
factual determinations], such as whether the facts established by an alien amount to past
persecution or a well-founded fear of persecution.” In re A-S-B, 24 I. & N. Dec. 493, 496 (BIA
2008) (quotation marks omitted). Thus, the BIA was not required to defer to the IJ’s finding that
the mistreatment amounted to persecution.
                                                 5